DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed response on 3/14/2022 has been received.
Claims 1-2, 7-9, 11-19, 21-103 and 108 have been cancelled.
Claims 113-132 are added. 
Claims 3-6, 10, 20, 104-107 and 109-132 are pending and under examination. 
The rejection on Claims 3-6, 10, 20, 104-107 and 109-112 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is maintained. 

Applicants argue that the “rejection” should be “objection” and quoted MEPE 608.01(n)(II).
Moreover, applicants indicate that the previous office action, under 35 USC 112(d) rejection, did not refer to a numerically preceding claim. 

Applicant’s arguments have been considered but are not persuasive. 

First, according to the recent MPEP (June 2020), 608.01(n), part III.
When examining a dependent claim, the examiner should determine whether the claim complies with 35 U.S.C. 112(d), which requires that dependent claims contain a reference to a previous claim in the same application, specify a further limitation of the subject matter claimed, and include all the limitations of the previous claim. If the dependent claim does not comply with the requirements of 35 U.S.C. 112(d), the examiner should reject the dependent claim under 35 U.S.C. 112(d)  as unpatentable rather than objecting to the claim.

The features of claim 1 cannot depend on a previous not exiting claim. The MPEP instructs examiner to reject such scenario. Furthermore, the listed claims in rejection are merely for convenience, not implying agreeing with the numerical order. 

7. 	The rejection on claims 3-6, 10, 20, 104-107 and 109-132 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 10, 20, 24, 102-114 of co-pending case no. 16/124,473’ in view of Zuo (Clin. Exper. Allergy  2007 37:823-830) is maintained and of the record (see previous office action).  Note, the reference of Malefyt (US 5833976) is withdrawn because Malefyt reference only provides a general HRP-conjugated anti-IgG antibody in ELISA, but not specifically tailoring to functional dyspepsia.  Therefore the issue on the pertinence of Malefyt reference is moot. 

Applicants argue that “Office's reliance on alleged similarities between the present claims and claims of the co-pending reference application is irrelevant to establishing a sufficient factual basis to support a proper determination in a non-statutory double patenting rejection as to whether or not the claims are patentably distinct. Further, Applicant respectfully disagrees with the Office's contention that a combination with Zuo is sufficient to establish a sufficient factual basis that the claims of the instant application and claims of the co-pending reference application are not patentably distinct”. 

Furthermore, applicants argue that “a review of Zuo reveals that the reference is directed to a study investigating whether serum food antigen-specific IgG, IgE antibody and total antibody titers in patients with irritable bowel syndrome and functional dyspepsia correlate with symptomology.10 In particular, while Zuo describes a study involving 37 IBS patients, 28 functional dyspepsia patients and a control group consisting of 20 healthy patients, where the sera of these three patient populations were assayed to determine serum IgG and IgE titers against fourteen common foods", Zuo actually teaches that "no significant correlation was seen between symptom severity and serum food antigen-specific IgG antibody titres both in IBS and FD” (emphasis added)”.

In addition, applicants argue that “One of ordinary skill in the art, armed with the teachings of Zuo, would be led away from the claimed migraine headache IgG blood test kit based on the teachings of Zuo. Zuo criticizes and discourages the use of serum food antigen-specific IgG antibody titres for the detection of symptom severity in patients with functional dyspepsia. 
Accordingly, and contrary to the Office's suggestion, one of skill in the art, faced with solving the problem of migraine headache symptomology, would simply not be motivated to pursue an IgG blood test kit, let alone an IgG blood test kit comprising a labeled serum anti-IgG antibody conjugate, as required by the claimed invention, because Zuo, taken as a whole for all that it reasonably teaches, teaches that serum food antigen-specific IgG antibody titer is not a predictor of symptom severity”. 

Applicant’s arguments have been considered but are not persuasive. 

First, the current application directs to a PRODUCT (i.e. kit), not a process. The kit contains two main components, namely food preparations immobilized on solid supports and a labeled serum anti-IgG antibody conjugate. Based on case law and MPEP, so long the same components contain in a kit, the kit would be capable of performing the “intended use” in the same function as claimed in the invention even the prior art kit itself was intended for different function. Therefore, the kit having the same components also can render the kit in application anticipatory/obvious (See previous office action illustration). 

Second, it appears that the main argument is not on the food preparations but rather on the labeled anti-IgG antibody conjugate. The secondary reference by Zuo is used here to provide motivation/suggestion into the kit of co-pending 473’ application. With respect to the relevance of Zuo to the combination with 473’ reference, examiner would like to point out that the Zuo reference is not used to show the “no significant correlation was seen between symptom severity and serum food antigen-specific IgG antibody titres both in IBS and FD” (emphasis added by applicants).  Rather, Zuo reference is used because of its analogous characters which provides motivation/suggestion for the combination with 473’ application.  The 473’ application is a kit having food preparations directs to diagnose functional dyspepsia. Zuo also teaches detecting IgG antibody in response to different food preparations in both irritable bowel syndrome and functional dyspepsia patients (emphasis added). So it is known that functional dyspepsia patients would have reaction in their blood with different food preparations, i.e. producing IgG antibody.  Thus Zuo also teaches using labeled serum anti-IgG antibody conjugate for detecting the IgG in the functional dyspepsia patients’ blood in the conventional ELISA (See Abstract; Figure 1 and 2; Table 1).  Therefore the reference of Zuo is an analogous prior art and relevant to the 473’ application.  The comments of Zuo on the irritable bowel syndrome and functional dyspepsia “no significant correlation was seen between symptom severity and serum food antigen-specific IgG antibody titres both in IBS and FD” indeed is NOT relevant to the analysis of combining Zuo to the 473’ application because it is not the IBS, but rather the functional dyspepsia associated food-responsive IgG antibody is the key for combination. 

Finally, as have stressed above, so long the same components exist in the kit, the intended use for diagnosis of migraine headache in this application can still be carried out. 

8.	The rejection on claims 3-6, 10, 20, 104-107 and 109-132 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 10, 20, 24, 102-114 of co-pending case no. 16171154’ in view of Haeney (J. Clin. Pathol. 1982 35:319-322) is maintained.  Note, Malefyt (US 5833976) is withdrawn as stated above. 

Applicants argue that “Applicant submits the following. Haeney is cited by the Office for "using HRP labeled anti-IgG conjugate in the ELISA."20 Applicant respectfully disagrees with the Office's contention that a combination with Haeney is sufficient to establish a sufficient factual basis that the claims of the instant application and claims of the co-pending reference application are not patentably distinct. A review of Haeney reveals that the reference is directed to a study investigating the presence of antibodies to certain soya protein (i.e., ethanol-extracted soya bean meal (HESM), commercial unheated soya flour (USF) and cryostat sections of soya bean) and their possible relevance in celiac disease and gastrointestinal diseases such as Crohn's disease.21 In particular, Haeney teaches that "although inflammatory bowel disease is commonly associated with antibodies to dietary antigens, the mean soya antibody level in this group was similar to healthy controls (Table 2).22 More specifically, Haeney teaches that the mean soya-specific IgG antibody detected by ELISA for the group of Crohn's disease and ulcerative colitis patients (i.e., 0.24 ± 0.02) was not significantly different than the healthy control group (i.e., 0.23 ± 0.02).23 Based on these findings, Haeney teaches: 
[a]ntisoya activity was not necessarily accompanied by antibodies to other common dietary antigens.2 
One of ordinary skill in the art, armed with the teachings of Haeney, would have no motivation to use HRP labeled anti-IgG conjugate for the detection of symptom severity in patients because Haeney teaches that the mean antibody levels to dietary antigens in this IBD subgroup was not significantly different than that observed in healthy controls.  
Accordingly, and contrary to the Office's suggestion, one of skill in the art, faced with solving the problem of migraine headache symptomology, would simply not be motivated to pursue an IgG blood test kit, let alone an IgG blood test kit comprising a labeled serum anti-IgG antibody conjugate, as required by the claimed invention, because Haeney, taken as a whole for all that it reasonably teaches, provides no motivation to one of ordinary skill in the art, let alone an expectation of success, that the use of HRP labeled anti-IgG conjugate would have utility for testing for food sensitivity in a patient diagnosed with, or suspected of having migraine headache”.

Applicant’s arguments have been considered but are not persuasive. 

The co-pending 154’ application directs to a kit having food preparations for detecting Crohn’s disease. Same rationale as discussed above, the use of Haeney reference is not on the comments for no significance difference of blood IgG between the group of Crohn’s disease vs. the ulcerative colitis group. It is rather on the food-response (various dietare proteins) IgG produced in the Crohn’s disease patients (See Abstract; Materials and Methods; Table 2 and 3 and Figure 1).  Haeney also teaches using labeled serum anti-IgG conjugate in detecting blood IgG in Crohn’s disease patients. Again, it is not the comparison of IgG among Coeliac disease, Crohn’s disease, ulcerative colitis. Rather it is the knowledge of food response IgG in the Crohn’s patients. Therefore both the nexus and motivation are shown to combine Haeney with 154’ co-pending application. 

Finally, as have stressed above, so long the same components exist in the kit, the intended use for diagnosis of migraine headache in this application can still be carried out. 


9.	The rejection on claims 3-6, 10, 20, 104-107 and 109-132 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 20, 24, 101-113 of co-pending case no. 16170969’ in view of Haeney is maintained.  Note, Malefyt (US 5833976) is withdrawn.

Applicants argue that “combination with Haeney is sufficient to establish a sufficient factual basis that the claims of the instant application and claims of the co-pending reference application are not patentably distinct. The teachings of Haeney, as provided above, is directed to a study investigating the presence of antibodies to certain soya protein and their possible relevance in celiac disease and gastrointestinal diseases such as ulcerative colitis.30 In particular, Haeney teaches that "although inflammatory bowel disease is commonly associated with antibodies to dietary antigens, the mean soya antibody level in this group was similar to healthy controls (Table 2).1 More specifically, Haeney teaches that the mean soya-specific IgG antibody detected by ELISA for the group of Crohn's disease and ulcerative colitis patients (i.e., 0.24 ± 0.02) was not significantly different than the healthy control group (i.e., 0.23 ± 0.02).32 Based on these findings, Haeney teaches: 
[a]ntisoya activity was not necessarily accompanied by antibodies to other common dietary antigens.33 
One of ordinary skill in the art, armed with the teachings of Haeney, would have no motivation to use HRP labeled anti-IgG conjugate for the detection of symptom severity in patients because Haeney teaches that the mean antibody levels to dietary antigens in this IBD subgroup was not significantly different than that observed in healthy controls. 
Accordingly, and contrary to the Office's suggestion, one of skill in the art, faced with solving the problem of migraine headache symptomology, would simply not be motivated to pursue an IgG blood test kit, let alone an IgG blood test kit comprising a labeled serum anti-IgG antibody conjugate, as required by the claimed invention, because Haeney, taken as a whole for all that it reasonably teaches, provides no motivation to one of ordinary skill in the art, let alone an expectation of success, that the use of HRP labeled anti-IgG conjugate would have utility for testing for food sensitivity in a patient diagnosed with, or suspected of having migraine headache. 

Applicant’s arguments have been considered but are not persuasive. 

The co-pending 969’ directs to a kit having food preparation for detecting ulcerative colitis. As stated above, Haeney also teaches that the food response IgG can be detected in ulcerative colitis patients and uses labeled serum anti-IgG antibody for detection (see Materials and Methods; Table 2 and 3; Figure 1). Again, it is not the comparison of IgG among Coeliac disease, Crohn’s disease, ulcerative colitis. Rather it is the knowledge of food response IgG in the Crohn’s patients.  Therefore both the nexus and motivation are shown to combine Haeney with 969’ co-pending application.

Finally, as have stressed above, so long the same components exist in the kit, the intended use for diagnosis of migraine headache in this application can still be carried out. 


10.	The rejection on Claims 3-6, 10, 20, 104-107 and 109-132 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 10, 20, 24, 102-112 of co-pending case no. 16218054’ in view of Giardino (Scadinavian J. Gastroenterology 2014 49:274-279) or Malefyt (US 5833976) is withdrawn because Giardino reference does not provide motivation in combining 054’ application, especially Giardino reference does not teach or suggest any food response IgG in the gastrointestinal reflux patients. 

11.	The rejection on Claims 3-6, 10, 20, 104-107 and 109-132 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 10, 20, 24, 101-114 of co-pending case no. 16242519’ in view Malefyt (US 5833976) is withdrawn because Malefyt reference does not provide motivation in combining 519’ application, especially Malefyt reference does not teach or suggest any food response IgG in the depression patients.

12.	 The rejection on claims 3-6, 10, 20, 104-107 and 109-132 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 10, 16, 20, 22 and 24 of co-pending case no. 17000102’ in view of Zuo et al. is maintained. Note, Malefyt (US 5833976) is withdrawn.

Applicants argue that “Zuo reveals that the reference is directed to a study investigating whether serum food antigen-specific IgG, IgE antibody and total antibody titers in patients with irritable bowel syndrome and functional dyspepsia correlate with symptomology.47 In particular, while Zuo describes a study involving 37 IBS patients, 28 functional dyspepsia patients and a control group consisting of 20 healthy patients, where the sera of these three patient populations were assayed to determine serum IgG and IgE titers against fourteen common foods48, Zuo actually teaches that "no significant correlation was seen between symptom severity and serum food antigen-specific IgG antibody titres both in IBS and FD (emphasis added).

A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983). One of ordinary skill in the art, armed with the teachings of Zuo, would be led away from the claimed migraine headache IgG blood test kit based on the teachings of Zuo. Zuo criticizes and discourages the use of serum food antigen-specific IgG antibody titres for the detection of symptom severity in patients with IBS. 
Accordingly, and contrary to the Office's suggestion, one of skill in the art, faced with solving the problem of migraine headache symptomology, would simply not be motivated to pursue an IgG blood test kit, let alone an IgG blood test kit comprising a labeled serum anti-IgG antibody conjugate, as required by the claimed invention, because Zuo, taken as a whole for all that it reasonably teaches, teaches that serum food antigen-specific IgG antibody titer is not a predictor of symptom severity”.

Applicant’s arguments have been considered but are not persuasive. 

The co-pending 102’ application directs to a kit having food preparation for the diagnosing of irritable bowel syndrome. 

As has been discussed above, Zuo reference is not used to show the “no significant correlation was seen between symptom severity and serum food antigen-specific IgG antibody titres both in IBS and FD” (emphasis added by applicants).  Rather, Zuo reference is used because of its analogous characters which provides motivation/suggestion for the combination with 102’ application.  The 102’ application is a kit having food preparations directs to diagnose IBS. Zuo also teaches detecting IgG antibody in response to different food in both irritable bowel syndrome and functional dyspepsia patients (emphasis added). So it is known that IBS patients would have reaction in their blood with different food, i.e. producing IgG antibody.  Thus Zuo also teach using labeled serum anti-IgG antibody conjugate for detecting the IgG in the IBS patients’ blood (See Abstract; Figure 1 and 2; Table 1).  Therefore the reference of Zuo is an analogous prior art and relevant to the 102’ application.  The comments of Zuo on the irritable bowel syndrome and functional dyspepsia “no significant correlation was seen between symptom severity and serum food antigen-specific IgG antibody titres both in IBS and FD” indeed is NOT relevant to the analysis of combining Zuo to the 473’ application because it is not the functional dyspepsia, but rather the IBS associated food-responsive IgG antibody is the key for combination. 

Finally, as have stressed above, so long the same components exist in the kit, the intended use for diagnosis of migraine headache in this application can still be carried out. 
 
13.	The rejection on claims 3-6, 10, 20, 104-107 and 109-132 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24, 99, 100, 102-104 and 110 of co-pending case no. 15/759088’ in view of Malefyt (US 5833976) is withdrawn because Malefyt does not provide motivation in combining 088’ application, especially Malefyt reference does not teach or suggest any food response IgG in the osteoarthritis patients. 

14.	The rejection on claims 3-6, 10, 20, 104-107 and 109-132 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10, 20, 24, 101-111, 113 of co-pending case no. 16131281’ in view of Malefyt (US 5833976) is withdrawn because Malefyt does not provide motivation in combining 281’ application, especially Malefyt reference does not teach or suggest any food response IgG in the fibromyalgia patients. 

Allowable Subject Matter
15.	The following is an examiner’s statement of reasons for allowance: no prior art teaches or suggests the instant food preparation kits for diagnosing psoriasis by testing the IgG from the subject’s biological sample. The closest prior art Vojdani focuses only on mucosal or saliva autoimmune response to the food allergen where IgG is insignificant compared to IgA or IgM (see section 0007, 0009, 0012 and 0013). Vojdani teaches away of using anti-serum IgG antibody conjugates. Instead Vojdani teaches using labeled anti-serum IgA or anti-serum IgM 
For detection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					Conclusion 

16.	No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641